Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick Hines appeals the district court’s orders denying relief on his complaint, which alleged violations of (1) the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 to § 12213 (2006), (2) Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (2006), (3) his Eighth Amendment right to reasonable medical care, and (4) North Carolina negligence laws, and denying his motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Hines’s motion for appointment of counsel and motion “to hear full and original record,” and affirm for the reasons stated by the district court. Hines v. GEO Group, Inc., No. 5:08-ct-03056-D (E.D.N.C. Dec. 23, 2008; Sept. 24, 2009; Sept. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.